DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2018/002281 filed 02/23/2018 which claims foreign priority to Korean Application No. 10-2017-0025001 filed 02/24/2017 and Korean Application No. 10-2018-0021196 filed 02/22/2018.

Status of the claims
Claims 1-14 are pending.

Species
This application contains claims directed to the more than one patentably distinct species of the
generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The prior art of Kuslich et al. (WO2011/127219A1: cited on the IDS) teach a method of diagnosing Parkinson disease that comprises assessing a vesicle in the theranosis (i.e. simultaneous/sequential diagnosis and treatment) of Parkinson’s disease (see Kuslich et al., pg 215, para [001044]) and teach a biomarker mutation for Parkinson's disease that can be assessed in a vesicle includes, but is not limited to a mutation of FGF20, alpha-synuclein, FGF20, NDUFV2, FGF2, CALB1, B2M, or any combination of mutations specific for Parkinson's disease (Kuslich et al., pg 107, para [00606]).
Kuslich et al. teach step (c) comparing an increase or decrease in content of bacteria-derived  extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of a PCR (see Fig. 76A, Fig. 82, Fig. 84).


The prior art of Young Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8) teach a method that comprises the steps of: 
(a) extracting DNA from extracellular vesicles isolated from a subject sample (see abstract, wherein Young Yoo et al. teach extraction of DNA from extracellular vesicles (EV) in the urine of pregnant and non-pregnant women and pg 2, right col, section entitled “EV isolation and DNA extraction from human urine samples”); 
(b) performing polymerase chain reaction (PCR) on the extracted DNA using a pair of 16S rDNA primers, 27F and 518R (see abstract, wherein Young Yoo et al. teach amplification of the V1-V3 region of the 16S rDNA and see pg 2, right col, “Emulsion-based PCR for metagenomics sequencing”);
(c) comparing an increase or decrease in content of bacteria-derived extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of the PCR (see abstract and pg 3, sections entitled “Selection of 16 rRNAs and taxonomic assignments” and pg 3-5, “Differences in bacteria-derived EVs in urine by pregnancy status”, wherein Young Yoo et al. teach the 454 pyrosequencing of 16S rDNA amplicon and the comparison of the amount of various identified bacterial sequences so as to determine which bacterial species are enriched or are dominant or depleted in the vesicles of pregnant women and the vesicles of non-pregnant controls; see also pg 5, Table 2 and pg 5-6, section entitled “Compositional difference of bacteria-derived EVs in the urine from pregnant women who underwent normal vs preterm pregnancy”).

Young Yoo et al. do not teach providing information for diagnosis Parkinson disease (PD) or diagnosing PD. Young Yoo et al. do not teach (b) a PCR reaction on extracted DNA using primers comprising SEQ ID NOS: 1-2.

	The prior art of Scheperjans et al. (WO2015/181449A1, published Dec. 03, 2015: cited on the IDS) teach a method of diagnosing Parkinson’s disease (PD) by measuring the relative abundances of one or multiple microbial taxa in a sample from a subject (see abstract). Scheperjans et al. teach performing polymerase chain reaction (PCR) on the extracted DNA using a pair of 16S rRNA universal bacterial primers (pA and pD) (pg 15, last para and pg 16, 1st para) and determining the relative abundances of one or multiple microbial taxa in a sample via sequencing and determining the sequence counts of each taxa in the sample (pg 16, section entitled “sequencing and sequence quality control” and pg 19, Table 3, pg 20, Tables 4a -4b, etc).
	Scheperjans et al. teach “abundances of all the other families (of Table 5) except for Ruminococcaceae were independently related to PD diagnosis. Ruminococcaceae abundance was significantly associated only with levels of Prevotellaceae suggesting that the higher levels of Ruminococcaceae in the PD group were not related to PD itself, but rather compensating lower levels of Prevotellaceae” (pg 22, ln 17-22). 

	Gosiewski et al. (WO2017/009693A1, published Jan 19, 2017) teach a method of providing a pair of primers that enable 16s DNA region amplification for microbiological analysis of bacterial profiles in samples (see abstract and pg 7, wherein Gosiewski et al. teach a nested PCR that provides a first set of primer pair F and R for an amplification I and for amplification II, the instant SEQ ID Nos. 1-2).
Gosiewski et al. teach sequencing so as to determine the relative abundances of one or multiple microbial taxa in a sample from a subject (pg 13, all para and Fig. 1 which presents quantitative composition of bacterial DNA at the level of bacteria phyla in the control and patient group).

It would have been obvious to the ordinary skilled artisan at the effective filing date of the invention to modify the method of diagnosing Parkinson disease (PD) comprising the assessing of DNA extracted from extracellular vesicles found in a patient sample as taught by Kuslich et al. by providing an alternative primer pair to the primer pair taught by Kuslich et al. or Young Yoo et al., or Scheperjans et al. such as the instant SEQ ID Nos. 1-2 taught by Gosiewski et al. in order to amplify a region of 16S rDNA in a normal patient sample  (control sample) and a patient having or suspected of having Parkinson disease (PD sample) and to further perform an amplicon sequencing/ metagenomics profiling in a manner as taught by Scheperjans et al. or Young Yoo et al. so as to compare the amount of individual sequences of one or multiple microbial taxa present in the sample(s) so as to determine relative abundances/relative sequence reads of one or multiple microbial taxa; or as to determine altered abundances of one or multiple microbial taxa in a control sample to a sample of a patient having or suspected of having PD because Scheperjans et al. teach/suggests Parkinson’s disease is accompanied by dysbiosis of microbiome. In view of all the teachings as noted above, it would have been prima facie obvious to the ordinary skilled artisan to obtain information for and/to diagnose Parkinson’s disease by profiling extracted DNA of extracellular vesicles in patient and control samples to determine microbiome dysbiosis between PD patients and control subjects.
Further in view of the above, the claims lack a special technical feature linking them over the art, and a lack of unity of invention requirement is proper.

The species A, B, C, D or E as disclosed below are independent or distinct and are not obvious variants of each other based on the current record. Claims 1, 7-8 and 14 are generic.
A different search and analysis is required for a method of providing information for Parkinson’s disease diagnosis; or a method for diagnosing Parkinson’s disease comprising comparing an increase or decrease of the sequence(s) representing the composition of species A, B, C, D or E as disclosed below  that are extracted from bacteria-derived extracellular vesicles of patient sample(s).

(1) Applicant is required to elect one choice from species A, B, C, D or E (see below for details).
(2) Further, 
If Applicant elects species A: then an election of one phylum choice or a single phyla composition to be searched and examined is also required.
If Applicant elects species B: then an election of one class choice or a single class composition to be searched and examined is also required.
If Applicant elects species C: then an election of one order choice or a single order composition to be searched and examined is also required.
If Applicant elects species D: then an election of one family choice or a single family composition to be searched and examined is also required.
If Applicant elects species E: then an election of one genus choice or a single genus composition to be searched and examined is also required.

species A: (claims 2 and 9)
Please elect one PHYLUM choice from claim 2 or claim 9 (i.e. select one choice from Proteobacteria, Cyanobacteria, Gemmatimonadetes, Chloroflexi, Synergistetes, Acidobacteria, Planctomycetes, OD1, WS3, Parvarchaeota, OP1, Chlorobi, OP9, Hyd24-12, or Thermotogae); or alternatively elect a single phyla composition.

species B: (claims 3 and 10) 
Please elect one CLASS choice from claim 3 or claim 10 (i.e. one choice from Coriobacteriia, Gammaproteobacteria, Verrucomicrobiae, Actinobacteria, Alphaproteobacteria, Chloroplast, Saprospirae, Deltaproteobacteria, Epsilonproteobacteria, Ellin6529,sChloracidobacteria, Opitutae, Thermoleophilia, Synergistia, Gemmatimonadetes, Planetomycetia, Acidobacteriia, Solibacteres, Anaerolineae, Chloroflexi,  Phycisphaerae, Synechococcophycideae, TM7-1, Acidimicrobiia, Acidobacteria-6, Spartobacteria, ABY1, Pedosphaerae, ZB2, PRR-12, Ktedonobacteria, JS1, WM88, Dehalococcoidetes, SAR202, or MSBL6); or alternatively elect a single Class composition.

species C: (claims 4 and 11)
Please elect one ORDER choice from claim 4 or claim 11 (i.e. one choice from RF39, Turicibacterales, Pseudomonadales, Coriobacteriales, Pasteurellales, Enterobacteriales, Verrucomicrobiales, Gemellales, Neisseriales, Saprospirales, Actinomycetales, Streptophyta, Rhizobiales, Rhodospirillales, Xanthomonadales, Myxococcales, Campylobacterales, Desulfovibrionales, Solirubrobacterales, Opitutales, RB41, Rickettsiales, Pirellulales, Synergistales, Planctomycetales, Acidobacteriales, Solibacterales, Gaiellales, Gemmatales, Acidimicrobiales, WD2101, Chthoniobacterales, Thermoanaerobacterales, Pedosphaerales, Phycisphaerales Sediment-1, Chlorophyta, iii1-15, Synechococcales, Roseiflexales, JG30-KF-AS9, Ellin329, Anaerolineales, Ellin5290, SC-I-84, Cryptophyta, MBNT15, envOPS12, B07_WMSP1, UA01 or Thermotogales); or alternatively elect a single order composition.

species D: (claims 5 and 12)
Please elect one FAMILY choice from claim 5 or claim 12 (i.e. one choice from Exiguobacteraceae, Enterococcaceae, Turicibacteraceae, Mogibacteriaceae,  Moraxellaceae, Porphyromonadaceae, Burkholderiaceae, Actinomycetaceae, Coriobacteriaceae, Methylobacteriaceae, Streptococcaceae, Pseudomonadaceae, Pasteurellaceae, Veillonellaceae, Peptostreptococcaceae, Enterobacteriaceae, Verrucomicrobiaceae, Lachnospiraceae, Leuconostocaceae, Bradyrhizobiaceae, Rikenellaceae, Tissierellaceae, Bacteroidaceae Chitinophagaceae, Corynebacteriaceae, Xanthomonadaceae, Rhizobiaceae, Propionibacteriaceae, Desulfobacteraceae, Barnesiellaceae, Comamonadaceae, mitochondria, Hyphomicrobiaceae, Alteromonadaceae, Sinobacteraceae, Pirellulaceae, Dethiosulfovibrionaceae, Acidobacteriaceae, Planctomycetaceae, Isosphaeraceae, Gaiellaceae, Koribacteraceae, Helicobacteraceae, Chthoniobacteraceae, Gemmataceae, C111, Solibacteraceae, Pelagibacteraceae, PRR-10, Ellin515, Thermoanaerobacteraceae, Methanoregulaceae, Synechococcaceae, Desulfomicrobiaceae, Kouleothrixaceae, OCS155, Alicyclobacillaceae, Myxococcaceae, EB1017, Anaerolinaceae, or Desulfohalobiaceae); or alternatively elect a single family composition.

species E: (claims 6 and 13) 
Please elect one GENUS choice from claim 6 or claim 13 (i.e. one choice from Collinsella, Adlercreutzia, SMB53, Proteus, Exiguobacterium, Enterococcus, Acinetobacter, Turicibacter Klebsiella, Lautropia, Akkermansia, Parabacteroides,  Rhizobium, Actinomyces, Lactococcus, Blautia, Veillonella, Pseudomonas, Rothia, Dorea, Streptococcus, Haemophilus, Enhydrobacter,  Rhodococcus, Coprococcus, Oscillospira, Ruminococcus, Bacteroides, Corynebacterium, Weissella, the genus Propionibacterium, Lysinibacillus Stenotrophomonas, Arthrobacter, Comamonas, Marinobacter, Clostridium, Planctomyces, Luteolibacter, Delftia, Agrobacterium, Rhodoplanes,  DA101, Gemmata, Coprobacillus, Arcobacter, Helicobacter, Candidatus Solibacter, Methanosarcina, Thermacetogenium, Synechococcus, Desulfomicrobium, Chthoniobacter, Aminobacterium, Gallicola, Anaeromyxobacter, Muricauda, or Candidatus Koribacter); or alternatively elect a single genus composition.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 16, 2021